NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

BRENT EVAN WEBSTER,                             No. 20-35979

                Appellant,                      D.C. No. 3:20-cv-01403-MO

 v.
                                                MEMORANDUM*
U.S. BANKRUPTCY COURT,

                Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Brent Evan Webster appeals pro se from the district court’s judgment

dismissing his appeal from the bankruptcy court’s order denying his motion for

conversion to chapter 12. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       In his opening brief, Webster fails to address how the district court erred by

dismissing his appeal for lack of jurisdiction. As a result, Webster has waived his

challenge to the district court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief

are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We

will not manufacture arguments for an appellant, and a bare assertion does not

preserve a claim . . . .”).

       We do not consider matters raised for the first time on appeal. See Mano-Y

& M, Ltd. v. Field (In re Mortg. Store, Inc.), 773 F.3d 990, 998 (9th Cir. 2014);

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                    20-35979